FILED
                      UNITED STATES COURT OF APPEALS                         JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U.S . CO U RT OF AP PE A LS




MICHAEL DUNN,                                     No. 09-16136

              Plaintiff - Appellant,              D.C. No. 3:07-cv-03559-JCS
                                                  Northern District of California,
  v.                                              San Francisco

JAMES NOE; et al.,
                                                  ORDER
              Defendants - Appellees.



Before:      SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       The panel construes Dunn's 'motion for reconsideration' as a petition for

panel rehearing.

       The first sentence of the memorandum disposition is amended to read as

follows:

             'Michael Dunn appeals pro se from the district court's judgment

             dismissing his 42 U.S.C. y 1983 action seeµing punitive damages

             arising from the seizure of property by law enforcement in March

             1993.'

       The amended memorandum disposition is filed concurrently with this order.

       Dunn's petition is otherwise denied.

       No further filings shall be accepted in this closed case.
                                                                              FILED
                               NOT FOR PUBLICATION                             JAN 19 2011

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                               FOR THE NINTH CIRCUIT



MICHAEL DUNN,                                       No. 09-16136

                 Plaintiff - Appellant,             D.C. No. 3:07-cv-03559-JCS

  v.
                                                    MEMORANDUM *
JAMES NOE; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                         for the Northern District of California
                     Joseph C. Spero, Magistrate Judge,** Presiding

                            Submitted September 13, 2010***
                                Filed October 7, 2010
                              Amended January 18, 2011

Before:         SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Michael Dunn appeals pro se from the district court's judgment dismissing

his 42 U.S.C. y 1983 action seeµing punitive damages arising from the seizure of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
                The parties consented to the jurisdiction of the magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
property by law enforcement in March 1993. We have jurisdiction under 28

U.S.C. y 1291. We review de novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956

(9th Cir. 2002). We affirm.

      The district court properly dismissed the action as barred by the doctrine of

res judicata because Dunn has already litigated his claims arising from the seizure

of his property in March 1993. See Dunn v. Noe, No. 02-16849, 2003 WL

1506488 (9th Cir. Mar. 19, 2003); Dunn v. County of Mendocino, No. A119341,

2008 WL 5156484 (Cal. Ct. App. Dec. 9, 2008); see also Stewart, 297 F.3d at 956

(describing elements of res judicata); Brodheim v. Cry, 584 F.3d 1262, 1268 (9th

Cir. 2009) (under California res judicata principles, 'If two actions involve the

same injury to the plaintiff and the same wrong by the defendant, then the same

primary right is at staµe even if in the second suit the plaintiff pleads different

theories of recovery.') (citations, internal quotation marµs and bracµets omitted).

      Dunnùs remaining contentions are unpersuasive.

      AFFIRMED.